Citation Nr: 0727480	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for an adjustment 
disorder secondary to CAD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
August 1969, with four years prior service.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the hearing, the veteran 
submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

A motion to advance this case on the Board's docket was 
granted by the Board on August 28, 2007, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
CAD is likely related to active service.

2.  The veteran's adjustment disorder with anxiety and 
depressed mood has been related by competent medical evidence 
to service-connected CAD.


CONCLUSIONS OF LAW

1.  CAD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Adjustment disorder with anxiety and depressed mood is 
causally related to service-connected CAD.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

I.	CAD

The veteran seeks service connection for coronary artery 
disease (CAD).  He specifically argues that he had symptoms 
of CAD while in the service.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In this case, the appellant clearly has a current disability.  
The record indicates that the veteran suffers from CAD.  

The remaining questions are whether there is evidence of in-
service occurrence of CAD and whether there is medical 
evidence of a relationship between the current disability and 
military service.

The veteran's pertinent service medical records include a 
January 1968 Electrocardiographic Record for right pleuritic 
chest pain in which an inverted T U is noted, a June 1968 
health record indicating right subaxillary chest pain and 
dyspnea, a May 1969 record which noted a history of pressure 
feeling in chest, a May 1969 Medical Board Evaluation (for 
duodenal ulcer and chronic prostatitis) which noted that the 
veteran smoked, that he had a "cigarette" cough, and that 
recent electrocardiograms were normal, and an April 1969 
retirement examination report which evaluated the veteran's 
heart as normal but noted shortness of breath associated with 
extreme exercising with no complications and no sequela.  

In support of his claim, the veteran submitted letters from 
his treating physicians.  

A January 2005 letter from Dr. V.Q.N., FACC, states that he 
has been the veteran's physician in care of his 
cardiovascular system for several years and that he reviewed 
medical records from 1968 and 1969 which revealed symptoms of 
chest discomfort, right axillary arm complaints in 1968 and 
shortness of breath with exercise activity complaints in 
1969.  Dr. V.Q.N. stated that those complaints may indicate 
symptoms of angina pectoris at that time and that his 
cardiovascular disease may have had its onset in 1968 with 
symptoms recurrent in 1969.  

A June 2005 letter from Dr. E.D.P. states that the veteran 
had been a patient of hers for approximately 10 years and 
that she reviewed pertinent medical records from 1968 and 
1969 which the veteran provided for her from his service.  
Dr. E.D.P. stated that based on her review of those records 
and the veteran's known history, it was her medical opinion 
that the veteran may have had symptoms of angina pectoris 
dating back to 1968-1969.

A June 2005 medical record authored by Dr. R.K.S., FACC, 
FACP, notes that the veteran had atherosclerotic heart 
disease as early as 1968 and that the veteran was in the 
military at that time and apparently had symptoms of chest 
pain with subsequent extensive coronary artery disease and 
coronary artery bypass grafting with recent multivessel 
coronary artery intervention.

An August 2006 letter from Dr. V.Q.N. states that the 
veteran's medical problems list includes coronary artery 
disease, ischemic cardiomyopathy, and angina.  Dr. V.Q.N. 
stated that the veteran's records state that he has suffered 
from chest problems since 1968 in the form of chest 
discomfort, exercise intolerance with shortness of breath and 
right axillary chest complaints.  Dr. V.Q.N. stated that 
those complaints from 1968 are consistent with the early 
stages of the coronary artery disease which has led to the 
heart attacks that the veteran has suffered and that it was 
his opinion that his current cardiac disability had its onset 
in the symptoms documented during 1968.

The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Thus, the Board finds that the January 2005 
statement of Dr. V.Q.N. and the June 2005 statement of Dr. 
E.D.P. to be speculative at best and of little evidentiary 
value in that it expressed the relationship as possible, 
rather than probable.

By contrast, the Board finds that the June 2005 statement of 
Dr. R.K.S. and the August 2006 statement of Dr. V.Q.N. are 
more probative.  The Board notes that although it is 
uncertain whether Dr. R.K.S. or Dr. V.Q.N. reviewed all of 
the veteran's service medical records, they apparently did 
review those that noted symptoms (chest discomfort, exercise 
intolerance with shortness of breath and right axillary chest 
complaints) that the veteran experienced in service.  
   
In addition, there is no definitive medical evidence to the 
contrary.  In October 2005, the veteran underwent a VA heart 
examination.  After a review of the claims file, interview 
with, and physical examination of the veteran, the examiner 
noted that she was unable to make any direct connection of 
the veteran's current heart conditions and the symptoms that 
he had in the service.  She noted that she could not offer an 
opinion because such knowledge was not available in the 
medical literature and any opinion would be speculation.  The 
examiner noted that the veteran was in the service from 1948 
until 1969 and that he was first diagnosed with heart disease 
in 1995, twenty six years after his discharge from service.  
The examiner noted that the veteran had a normal EKG in 
January 1968 when he had right pleuritic chest pain.  She 
explained that pleuritic chest pain is not consistent with 
heart disease.  The examiner also pointed out the service 
medical records mentioned heartburn, a May 1969 record 
mentioned pressure feeling in the chest, a June 1968 record 
mentioned right subaxillary chest pain and dyspnea and an EKG 
was ordered, and an April 1969 report mentioned shortness of 
breath associated with extreme exercising.  The examiner 
stated that the symptoms the veteran had in the service may 
have been related to other conditions and not his heart.

Because two of the veteran's private physicians have opined 
that CAD is related to symptoms exhibited while he was in 
service, and no medical evidence to the contrary is of 
record, the Board will resolve any further doubt in favor of 
the veteran and find that his CAD is related to the veteran's 
military service.

II.	Adjustment Disorder

The veteran seeks service connection for adjustment disorder 
secondary to his service-connected CAD.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently. The intended effect of this amendment is to 
conform VA regulations to the Allen decision. 71 Fed. Reg. 
52,744 (Sept. 7, 2006).

In this case, the appellant clearly has a current disability.  
The record indicates that a diagnosis of adjustment disorder 
with anxiety and depressed mood was rendered in October 2005 
by a VA examiner.  

The remaining question is whether there is competent medical 
evidence of a relationship between the current disability and 
service-connected CAD.

In October 2005, the veteran underwent a VA mental disorders 
examination.  The VA examiner noted that that veteran 
reported that he had never been involved with treatment and 
was not so involved at that time.  The veteran reported that 
he had earlier periods of anxiety, but had been doing well 
until his heart.  Since then, he reported experiencing 
feelings of "impending doom" and occasional feelings of 
hopelessness that he related to his concern about his heart.  
He reported waking during the night at almost the same time 
as his first heart attack and continued to have many worries 
and concerns and spends a significant amount of time with 
those worries and concerns.  The veteran reported that he had 
been prescribed Xanax and Lexapro by his physician for 
complaints of anxiety.  

After interview with the veteran, review of the claims file, 
and mental status examination, the VA examiner diagnosed 
adjustment disorder with anxiety and depressed mood.  The 
examiner stated that it appeared that the veteran met the 
criteria for an adjustment disorder with anxiety and 
depressed mood, that the veteran's symptoms had their onset 
following his heart attack, and that he continued to be 
concerned about his health.  The examiner noted that although 
the veteran might have had some depressive symptoms, it 
appeared that anxiety was the primary symptom.  The examiner 
noted that the veteran's history indicated that he had been 
subject to difficulty with anxiety in the past and that it 
appeared that such a reaction might be his manner of coping 
with increased stress levels.  The examiner opined, that at 
that time, it appeared as likely as not that the veteran's 
anxiety and, when present, his depression, were related to 
his cardiac problems.

The Board finds that the evidence supports the veteran's 
claim for secondary service connection for adjustment 
disorder.  There is nothing in the record to contradict the 
October 2005 VA opinion. Accordingly, the Board will grant 
service connection for adjustment disorder, as secondary to 
CAD.


ORDER

Entitlement to service connection for CAD is granted.

Entitlement to service connection for an adjustment disorder 
secondary to CAD is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


